        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 1 of 36

                                                                                 ____ FILED ___ ENTERED
                                                                                 ____ LOGGED _____ RECEIVED
                       THE UNITED STATES DISTRICT COURT                          10:05 am, Jan 13 2021
                        FOR THE DISTRICT OF MARYLAND                             AT BALTIMORE
                                                                                 CLERK, U.S. DISTRICT COURT
IN THE MATTER OF THE:                       )       UNDER SEAL                   DISTRICT OF MARYLAND
                                                                                 BY ______________Deputy
                                            )
Criminal Complaint for Carlyle Lavar        )                  1:21-mj-057 TMD
                                                    Misc. No. _______________
Alvarez,                                    )
                                            )
Criminal Complaint for Jennifer Jean        )                  1:21-mj-058 TMD
                                                    Misc. No. _______________
Gann,                                       )
                                            )
Criminal Complaint for Antoine              )                 1:21-mj-059 TMD
                                                    Misc. No.________________
Anthony Alvarez,                            )
                                            )
Criminal Complaint for Millie Anne          )                  1:21-mj-060 TMD
                                                    Misc. No. _______________
Reyes,                                      )
                                            )
Criminal Complaint for Courtney             )                 1:21-mj-061 TMD
                                                    Misc. No. _______________
Lavell Floyd, a/k/a Courtney Lavelle        )
Floyd,                                      )
                                            )
Criminal Complaint for Shanavia             )                  1:21-mj-062 TMD
                                                    Misc. No. _______________
Middleton,                                  )
                                            )
Criminal Complaint for Ivan Augustus        )       Misc. No. _______________
                                                               1:21-mj-063 TMD
Ransome, and                                )
                                            )
Search of 42 East Avenue,                   )                  1:21-mj-064 TMD
                                                    Misc. No. _______________
Apartment 1E, Hagerstown, Maryland          )
21740                                       )

              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINTS,
           ARREST WARRANTS, AND A SEARCH AND SEIZURE WARRANT

      I, Derek L. Starliper, being duly sworn, depose and state the following:

                                         Introduction

      1.      I make this Affidavit in support of the following:

              a. Criminal Complaint and arrest warrant for Carlyle Lavar Alvarez;

              b. Criminal Complaint and arrest warrant for Jennifer Jean Gann;

              c. Criminal Complaint and arrest warrant for Antoine Anthony Alvarez;
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 2 of 36

                                                                                1:21-mj-057 to -064 TMD


               d. Criminal Complaint and arrest warrant for Millie Anne Reyes;

               e. Criminal Complaint and arrest warrant for Courtney Lavell Floyd a/k/a

                   Courtney Lavelle Floyd;

               f. Criminal Complaint and arrest warrant for Shanavia Middleton;

               g. Criminal Complaint and arrest warrant for Ivan Augustus Ransome; and

               h. Search and seizure warrant for 42 East Avenue, Apartment 1E, Hagerstown,

                   Maryland 21740, as fully described in Attachment A.

       2.      I submit that probable cause exists to believe that Carlyle Lavar Alvarez (“C.

ALVAREZ”), Jennifer Jean Gann (“GANN”), Antoine Anthony Alvarez (“A. ALVAREZ”),

Millie Anne Reyes (“REYES”), Courtney Lavell Floyd a/k/a Courtney Lavelle Floyd

(“FLOYD”), Shanavia Middleton (“MIDDLETON”), Ivan Augustus Ransome (“RANSOME”)

(collectively referred to as the “Target Subjects”) are engaging in drug trafficking activities in

violation of 21 U.S.C. § 846; and (ii) 42 East Avenue, Apartment IE, Hagerstown, Maryland

21740, as fully described in Attachment A, (hereinafter referred to as the “Target Premises”)

contains fruits, evidence, and instrumentalities of drug trafficking activities, in violation of 21

U.S.C. §§ 841(a)(1), 843(b), and 846.

                                     Affiant’s Background

       3.      I am “an investigative or law enforcement officer . . . of the United States” within

the meaning of 18 U.S.C. § 2510(7)—that is, an officer of the United States of America (“United

States”) who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in 18 U.S.C. § 2516.

       4.      I have been an Inspector with the United States Postal Inspection Service

(“USPIS”) since October 2018, where I am currently assigned to the Maryland Narcotics Team.



                                                2
           Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 3 of 36

                                                                              1:21-mj-057 to -064 TMD


Prior to my employment with USPIS, I was a Special Agent with the United States Attorney’s

Office for the District of Columbia, assigned to the Violent Crimes and Narcotics Trafficking

Section, and a Police Officer with the Metropolitan Police Department (Washington, D.C.),

assigned to the Narcotics and Special Investigations Division.

          5.   Since 2007, as a law enforcement officer, I have participated in numerous drug

trafficking investigations during which I have used the following investigative techniques: (1)

interviewing informants and cooperating witnesses; (2) conducting physical surveillance; (3)

supporting undercover operations; (4) consensual monitoring and recording of both telephonic and

non-telephonic communications; (5) analyzing telephone pen register and caller identification

system data; (6) conducting court-authorized electronic surveillance; and (7) preparing and

executing search warrants that have led to substantial seizures of narcotics, firearms, and other

contraband. I have also applied for federal wire and electronic intercepts; listened to court-

authorized intercepted calls between individuals involved or suspected to be involved in drug

trafficking activities; reviewed court-authorized text message; and interpreted court-authorized

intercepted calls and text messages.

          6.   I have also received training and experience in interviewing and interrogation

techniques, arrest procedures, search and seizure, and narcotics, white-collar, and various other

crimes.

          7.   In the course of my training and experience, I have become familiar with the

methods and techniques associated with the distribution of narcotics, the laundering of proceeds

derived from the sale of narcotics, and the organization of drug conspiracies. I have also become

familiar with the ways in which narcotics traffickers use cellular telephones, cellular telephone




                                                3
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 4 of 36

                                                                                  1:21-mj-057 to -064 TMD


technology, coded communications or slang during conversations, and other means to facilitate

their illegal activities and thwart law enforcement investigations.

       8.      Specifically, based on your Affiant’s training, knowledge, and experience, your

Affiant has learned the following:

                   a. Narcotics trafficking is an ongoing and recurring criminal activity. As
                      contrasted with crimes against persons, which tend to be discrete offenses,
                      narcotics trafficking is an illicit commercial activity that is characterized by
                      regular, repeated criminal activity.

                   b. Narcotics traffickers commonly compartmentalize members of their
                      organization into discrete “cells,” with specific members, responsibilities,
                      and/or geographical territories assigned to each cell, and members of one
                      cell commonly receive information only about that specific cell’s criminal
                      activities. Consequently, this limitation of information frustrates law
                      enforcement efforts to dismantle the entire organization.

                   c. High-level narcotics traffickers commonly use multiple cellular telephones.

                   d. Cellular telephones are indispensable tools of the narcotics trafficking trade.
                      Narcotics traffickers use cellular telephones, push-to-talk telephones, Short
                      Message Service (“SMS”), electronic mail, and other, similar electronic
                      means and/or devices to maintain contact with co-conspirators and other
                      narcotics traffickers.

                   e. Narcotics traffickers often maintain a supply of illegal drugs, items used in
                      the manufacturing, packaging, transportation of illegal drugs, and drug
                      proceeds inside of their residences, their vehicles, and stash locations.

                   f. Narcotics traffickers conceal contraband related to illicit activities—such as
                      scales, packaging material, cutting agents, vacuum sealers, and other
                      containers—in locations where they can readily access them, such as their
                      residences, their vehicles, the residences of their friends, family members,
                      and associates, or their drug distribution locations, such as a stash house.

                   g. Narcotics traffickers maintain books, records, receipts, notes, ledgers, bank
                      records, money orders, and other papers relating to the importation,
                      manufacture, transportation, ordering, sale, and distribution of narcotics for
                      long periods of time in their residence, their vehicles, the residences of their
                      friends, family members, and associates, or their drug distribution locations.
                      This documentary evidence includes, but is not limited to, telephone
                      numbers, telephone books, address books, credit card and hotel receipts,
                      plane and bus tickets and receipts, car rental receipts, passports, accounts

                                                 4
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 5 of 36

                                                                                1:21-mj-057 to -064 TMD


                      and records in fictitious names, false identification, money orders, cashier’s
                      checks relating to cash transactions and records indicating the existence of
                      storage facilities used in narcotics trafficking. Indicia of occupancy,
                      residency and/or ownership of the premises to be searched are often present
                      in such premises.

                   h. Conceal in their vehicles; their residences; the residences of their friends,
                      family members and associates; their drug distribution locations; or other
                      places over which they maintain dominion and control large quantities of
                      United States currency, financial instruments, precious metals, jewelry, and
                      other items of value.

                   i. Narcotics traffickers take, or cause to be taken, photos of themselves, their
                      associates, their property, and illegal contraband. Narcotics traffickers
                      usually maintain these photos in their residence; their vehicles, the
                      residences of their friends; family members or associates; or their drug
                      distribution locations, such as a stash house.

                   j. Drug trafficking organizations utilize the United States mail as a means of
                      transporting narcotics and proceeds thereof to and from drug trafficking
                      organization (“DTO”) members. They use United States Priority Mail
                      Express and Priority Mail services to ship narcotics and bulk-cash narcotics
                      proceeds through the United States mail. Each United States Priority Mail
                      Express and Priority Mail parcel has a distinct tracking number, and an
                      individual with a tracking number can track the particular parcel online.
                      Packages shipped to or from narcotics source states—such as Arizona,
                      California, Texas, Washington, Colorado, and Florida—or territories—
                      such as Puerto Rico—can signify that the United States Priority Mail
                      Express and Priority Mail parcels contain narcotics or the proceeds thereof.

                                      Bases of Information

       9.      The information contained in this affidavit is based upon my personal knowledge

and observations as well as that of the other agents involved in this investigation. Those agents,

persons with knowledge of this investigation, related those observations to me. Because I submit

this affidavit for the limited purpose of establishing probable cause for the requested criminal

complaints and arrest and search warrants, I have not included every fact and matter observed by

or made known to agents of the government. Rather, I have set forth only those facts that I believe

are necessary to establish probable cause.


                                                5
             Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 6 of 36

                                                                                  1:21-mj-057 to -064 TMD


                                          Probable Cause

                                      Background Information

         10.     This is an Organized Crime Drug Enforcement Task Force investigation targeting

narcotics traffickers in the several states, including Arizona, Maryland, New York, and Ohio.

         11.     Based on the evidence gathered during the course of this investigation thus far,

investigators believe that Carlyle Lavar Alvarez (“C. ALVAREZ”) DTO supplies others with

narcotics—including, but not limited to, wholesale quantities of fentanyl, disguised as Oxycodone

pills—through the United States mail. Among the C. ALVAREZ DTO members who have

shipped or assisted with the shipment of suspected narcotics parcels to others through the United

States mail include A. ALVAREZ, who is C. ALVAREZ’s brother; GANN, who is C.

ALVAREZ’s significant other; and REYES, who is believed to be A. ALVAREZ’s significant

other.

         12.     Investigators have identified approximately eighty (80) suspicious Priority Mail

Express and Priority Mail parcels mailed through the USPS from Arizona to addresses in other

states between February 2020 and December 2020. Investigators have seized several of those

Priority Mail Express parcels, and the aggregate amount of pills containing fentanyl is

approximately 5,161 pills, weighing approximately 562 grams.

         13.     On October 22, 2020, the Court entered an Order authorizing, inter alia, the initial

interception of wire and electronic communications occurring over the cellular telephone assigned

call number (602) 551-4243 used by C. ALVAREZ (hereinafter referred to as “Target Telephone

1”); 1 the initial interception of wire and electronic communications occurring over the cellular


         1
         Investigators were able to determine that C. ALVAREZ used Target Telephone 1 based
on the following: Investigators (1) determined that the Arizona driver’s license photograph of
Carlyle Lavar Alvarez and the CCTV footage of the suspected mailer of suspicious packages
discussed infra are the same person: C. ALVAREZ; (2) confirmed through Wal-Mart money
                                                  6
           Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 7 of 36

                                                                                 1:21-mj-057 to -064 TMD


telephone assigned call number (480) 283-3767 used by C. ALVAREZ (hereinafter referred to as

“Target Telephone 2”); 2 and the initial interception of wire and electronic communications

occurring over the cellular telephone assigned call number (240) 707-9657 used by RANSOME

(hereinafter referred to as “Target Telephone 3”) 3 (collectively referred to as the “Initial

Wiretap”).

       14.       On December 2, 2020, Judge Gallagher authorized, inter alia, the renewed

interception of wire communications only occurring over Target Telephone 2 (hereinafter

referred to as the “Second Wiretap”).

       15.       Law enforcement has ceased interception communications occurring over the

Initial Wiretap and the Second Wiretap.

       16.       On December 19, 2020, at approximately 1:19 a.m. (EST), four days after

investigators conducted the controlled delivery as detailed infra Paragraphs 68 and 69,

investigators stopped receiving pings from Target Telephone 2. Likewise, as of December 18,

2020, there were no longer communications occurring Target Telephone 2.                    Based on

investigators’ training, knowledge, and experience, including their involvement in this

investigation, investigators believe that C. ALVAREZ dropped Target Telephone 2 after

learning about the December 15, 2020 controlled delivery.




transfer transaction records that the contact telephone number listed for C. ALVAREZ was
Target Telephone 1 and video surveillance footage associated with Walmart money transfer
transaction described infra showed C. ALVAREZ; and (3) know through their training,
knowledge, and experience that high-level drug traffickers use multiple cellular telephones.
       2
           Carlyle Alvarez is listed as the subscriber for Target Telephone 2.
       3
           Ivan Ransome is listed as the subscriber for Target Telephone 3.
                                                  7
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 8 of 36

                                                                                1:21-mj-057 to -064 TMD


                           C. ALVAREZ and FLOYD: Ohio Package 1

       17.     On April 14, 2020, C. ALVAREZ mailed a Priority Mail Express parcel from the

Maryvale Post Office located at 4415 N. Maryvale Parkway, Phoenix, Arizona (“Maryvale Post

Office”) destined for 104 Broad Street, Akron, Ohio 44305, with the following characteristics: (1)

a return address in Phoenix, Arizona; (2) no association between the sender’s and recipient’s names

and their listed addresses; and (3) weighed approximately six ounces (hereinafter referred to as

“Ohio Package 1”).

       18.     The following is an image of C. ALVAREZ, holding a United States Mail parcel

in each of his hands, from the CCTV footage of the Maryvale Post Office’s lobby area:




       19.     On April 15, 2020, Honorable Kathleen B. Burke, United States Magistrate Judge

for the Northern District of Ohio, issued a search warrant, authorizing the search of Ohio Package

1 (hereinafter referred to as the “April 15, 2020 warrant”). On the same day, Ohio Postal Inspectors

searched Ohio Package 1 pursuant to April 15, 2020 warrant. They recovered 500 light blue pills

containing fentanyl and weighing approximately 55 grams in the aggregate from inside Ohio

Package 1. Of note, those pills bear the letter “M” as an impression marking on one side of them

and the number “30” as an impression marking on the other side of them.



                                                 8
           Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 9 of 36

                                                                                   1:21-mj-057 to -064 TMD


       20.     Ohio Package 1 was scheduled for delivery on April 15, 2020, by 3:00 p.m., to 104

Broad Street, Akron, Ohio 44305, if law enforcement had not seized Ohio Package 1.

       21.     On Ohio Package 1’s expected delivery date, FLOYD, via (330) 880-1760, 4

contacted the USPS customer service center regarding the delivery status of Ohio Package 1.

During the telephone call, FLOYD identified himself as Mr. Sawhill, which is consistent with the

listed recipient’s last name for Ohio Package 1. FLOYD also provided the following information

to the USPS customer service representative during the call:                 tracking number (i.e.,

EK466006747US), delivery address (i.e., 104 Broad Street, Akron, Ohio 44305), recipient’s first

and last names (i.e., Brian Sawhill), and return telephone number (i.e., (234) 738-8554).

Additionally, in response to the USPS customer service representative inquiry about his well-

being, FLOYD stated, “I’m doin alright, um, my grandson sent me something from Arizona and

I had the tracker on it, and it said it should have been here by three and here it is it’s almost seven

o’clock.”

       22.     Based on my training, knowledge, and experience, including my involvement in

this investigation, I believe that FLOYD (i) was the intended recipient of Ohio Package 1

containing fentanyl; and (ii) provided the fictitious last name listed on Ohio Package 1 to the

USPS customer service representative to identify himself as the intended recipient (and thus be



       4
          Investigators were able to determine that FLOYD used (330) 880-1760 based on the
following: Lavelle Floyd is the subscriber name and 2281 11th Street, SW, Akron, Ohio, 44314—
Ohio Package 2’s delivery location—as the subscriber’s address for (330) 880-1760; a search of
law enforcement databases reflect that Lavelle is the middle name of Courtney Floyd; FLOYD
provided (330) 880-1760 as his telephone number to law enforcement during a January 2018
incident regarding a stolen vehicle; and as recent as June 2020, the police responded to 2281 11th
Street, SW, Akron, Ohio, 44314—the residence that FLOYD shared with his girlfriend and his
stepdaughter, who is the alleged victim and the daughter of FLOYD’s girlfriend—regarding a
molestation claim against FLOYD.



                                                  9
       Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 10 of 36

                                                                             1:21-mj-057 to -064 TMD


able to check on Ohio Package 1’s delivery status) and concealed his true identity from law

enforcement to the extent law enforcement had seized the fentanyl from Ohio Package 1.

                      C. ALVAREZ and RANSOME: Maryland Package 1

       23.    On April 16, 2020, C. ALVAREZ mailed a Priority Mail Express parcel from the

Capitol Post Office located at 2 S. 35th Avenue, Phoenix, Arizona 85009 destined for the Target

Premises, with the following characteristics: (1) a return address in Phoenix, Arizona; (2) no

association between the sender’s and recipient’s name and listed addresses; and (3) weighed

approximately eleven ounces (hereinafter referred to as “Maryland Package 1”). Maryland

Package 1 was delivered on April 17, 2020, at 12:25 p.m.

       24.    Notably, the sender’s name and address listed on Maryland Package 1 are the

same as the sender’s name and address listed on Ohio Package 1.

       25.    On April 17, 2020, the same day as Maryland Package 1’s delivery, at

approximately 6:09 p.m., RANSOME sent a $2500.00 money transfer in the Walmart located at

17850 Garland Groh Boulevard, Hagerstown, Maryland, 21740 (hereinafter referred to as

“Hagerstown Walmart”) to C. ALVAREZ. On the same day, about six minutes after RANSOME

sent the $2500.00 money transfer, C. ALVAREZ picked up the $2500.00 money transfer at the

Walmart located at 7975 W Peoria Avenue, Peoria, Arizona, 85345 (hereinafter referred to as

“Peoria Walmart Supercenter”).     C. ALVAREZ became angry about answering questions

regarding the $2,500.00 money transfer transaction.

       26.    The following on the left is an image of RANSOME, sending the $2500.00 money

transfer, from Hagerstown Walmart video surveillance footage while the following on the right is

an image of C. ALVAREZ, picking up the $2500.00 money transfer, from Peoria Walmart

Supercenter video surveillance footage:



                                              10
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 11 of 36

                                                                            1:21-mj-057 to -064 TMD




       27.     Based on my training, knowledge, and experience, including my involvement in

this investigation, I believe that (i) Maryland Package 1 contained narcotics; (ii) RANSOME (a)

received Maryland Package 1 delivered to Target Premises; and (b) traveled to the Hagerstown

Walmart to pay C. ALVAREZ for the narcotics in Maryland Package 1, that C. ALVAREZ

supplied to RANSOME through the United States mail; and (iii) C. ALVAREZ retrieved the

$2500.00 in drug proceeds from the Peoria Walmart Supercenter.

                     C. ALVAREZ and FLOYD: Mailing of Ohio Package 2

       28.     On April 21, 2020, C. ALVAREZ mailed a Priority Mail Express parcel from the

Peoria Downtown Post Office located at 10700 N. 85th Avenue, Peoria, Arizona 85345 (“Peoria

Downtown Post Office”) destined for 2281 11th Street, SW, Akron, Ohio 44314—an address

previously associated with FLOYD—with the following characteristics: (1) a return address in

Phoenix, Arizona; (2) no association between the sender’s and recipient’s names and listed

addresses; and (3) weighed approximately five ounces (hereinafter referred to as “Ohio Package

2”).

       29.     The following is an image of C. ALVAREZ, handling the cash transaction for

Ohio Package 2’s shipment, from the CCTV footage of the Peoria Downtown Post Office’s

transaction counter area:



                                              11
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 12 of 36

                                                                               1:21-mj-057 to -064 TMD




       30.     On April 22, 2020, United States Magistrate Judge Burke issued a search warrant,

authorizing the search of Ohio Package 2 (hereinafter referred to as the April 22, 2020 warrant”).

On the same day, Ohio Postal Inspectors searched Ohio Package 2 pursuant to the April 22, 2020

warrant. They recovered 201 light blue pills, containing fentanyl and weighing approximately 22

grams in the aggregate, from inside of Ohio Package 2. Of note, those pills bear the letter “M”

as an impression marking on one side of them and the number “30” as an impression marking on

the other side of them.

       31.     The toll data from Ohio Package 2’s delivery date reflects a substantial amount of

communications between C. ALVAREZ, via Target Telephone 1, and FLOYD, via (330) 880-

1760, from approximately 12:12 p.m. to 8:22 p.m. Specifically, the toll data shows that FLOYD,

via (330) 880-1760, made an outgoing telephone call to C. ALVAREZ, via Target Telephone 1,

at approximately 12:12 p.m. That call lasted for approximately seven minutes and twenty-eight

seconds. The toll data further shows that, several minutes after that call concluded, C. ALVAREZ,

via Target Telephone 1, sent FLOYD, via 330-880-1760, six IM chat messages. The toll data

also reflects that FLOYD, via 330-880-1760, made an outgoing telephone call to C. ALVAREZ,

via Target Telephone 1, at approximately 2:37 p.m. That call lasted for approximately forty

seconds. The toll data further reflects that FLOYD, 330-880-1760, received eight IM chat

                                               12
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 13 of 36

                                                                                 1:21-mj-057 to -064 TMD


messages from ALVAREZ, Target Telephone 1, between 5:12 p.m. and 6:02 p.m. The toll data

also reflects that FLOYD, via (330) 880-1760, received an incoming telephone call from C.

ALVAREZ, via Target Telephone 1, at approximately 8:22 p.m.                   That call lasted for

approximately 2 minutes and twenty-two seconds.

       32.     Based on my training, knowledge, and experience, including my involvement in

this investigation, I believe that, FLOYD was the intended recipient of Ohio Package 1 containing

fentanyl.

                 C. ALVAREZ and RANSOME: Mailing of Maryland Package 2

       33.     On May 15, 2020, C. ALVAREZ mailed a Priority Mail Express parcel from the

Peoria Downtown Post Office destined for              the Target Premises with the following

characteristics: (1) a return address in Peoria, Arizona; (2) no association between the sender’s and

recipient’s listed addresses; and (3) weighed approximately twenty ounces (hereinafter referred to

as “Maryland Package 2”).

       34.     The following is an image of C. ALVAREZ at the transaction counter from the

CCTV footage of the Peoria Downtown Post Office’s counter area:




       35.     On May 26, 2020, Honorable Timothy J. Sullivan, United States Magistrate Judge

for the District of Maryland, issued a warrant, authorizing the search of Maryland Package 2

(hereinafter referred to as the “May 26, 2020 warrant”). On the same day, investigators searched

Maryland Package 2 pursuant to the May 26, 2020 warrant. They recovered 4,015.5 light
                                                 13
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 14 of 36

                                                                               1:21-mj-057 to -064 TMD


blue/green pills, containing fentanyl and weighing approximately 437 grams in the aggregate, from

inside of Maryland Package 2.

       36.     Based on my training, knowledge, and experience, including my involvement in

this investigation, I believe that, RANSOME was the intended recipient of Maryland Package 2

containing fentanyl.

                                  GANN: New York Package 1

       37.     On October 28, 2020, at approximately 1:11 p.m. (MST), investigators observed

Maria Alvarez depart from 2323 N. 39th Avenue, Peoria, Arizona, 85345. Several minutes later,

the 2014 silver Infiniti Q50 bearing Arizona license plate number CJF5249 registered to Jennifer

Jean Gann and Carlyle Lavar Alvarez, 8927 W Purdue Avenue, Peoria, Arizona, 85345

(hereinafter referred to as “C. ALVAREZ’s Vehicle”) departed from the front area of 2321 N.

39th Avenue, Phoenix, Arizona 85009 (hereinafter referred to as “C. ALVAREZ and GANN’s

residence”). GANN was the driver of C. ALVAREZ’s Vehicle; C. ALVAREZ was the front-

seat passenger of C. ALVAREZ’s Vehicle; and two children were in the back seat of C.

ALVAREZ’s Vehicle.

       38.     Investigators followed C. ALVAREZ’s Vehicle from the front area of C.

ALVAREZ and GANN’s residence to the Maryvale Post Office and observed C. ALVAREZ

and GANN, carry envelopes that matched the description of Priority Mail flat rate envelope(s),

into the Maryvale Post Office.

       39.     In the Maryvale Post Office, GANN mailed a Priority Express Mail parcel destined

to 2537 Church Avenue, Apartment 3R, Brooklyn, New York, 11226, with the following

characteristics: (1) a return address in Phoenix, Arizona; (2) no association between the sender’s




                                               14
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 15 of 36

                                                                                1:21-mj-057 to -064 TMD


and recipient’s names and addresses; and (3) weighed approximately six ounces (hereinafter

referred to as “New York Package 1”).

       40.     On November 5, 2020, Honorable Stewart D. Aaron, United States Magistrate

Judge for the Southern District of New York, issued a warrant, authorizing the search of New

York Package 1 (hereinafter referred to as “New York November 5, 2020 warrant”). On the same

date, New York Postal Inspectors searched New York Package 1 pursuant to the New York

November 5, 2020 warrant. They recovered approximately 496 light blue pills—one of which

field-tested positive for fentanyl—from inside New York Package 1. Of note, those pills bear the

letter “M” as an impression marking on one side of them and the number “30” as an impression

marking on the other side of them. The drug analysis for those pills are pending.

                               C. ALVAREZ and FLOYD: Ohio Package 3

       41.     In the Maryvale Post Office, around the same time that GANN mailed New York

Package 1, C. ALVAREZ mailed a Priority Express Mail parcel destined to 410 Locust Street,

Apartment 102, Akron, Ohio, 44307 (alternatively referred to as “Apartment 102”) with the

following characteristics: (1) a return address in Phoenix, Arizona; (2) no association between the

sender’s and recipient’s names and their listed addresses; and (3) weighed approximately three

ounces (hereinafter referred to as “Ohio Package 3”).

       42.     Within minutes of C. ALVAREZ’s mailing of Ohio Package 3, C. ALVAREZ,

via Target Telephone 1, made an outgoing telephone call to FLOYD, via (330) 880-1760. During

their discussion, C. ALVAREZ asked, “What's the the one (1), O', two (2) for?” to which FLOYD

responded, “That's the um- apartment number.” C. ALVAREZ then asked, “Apartment number,

bro'?” FLOYD then confirmed so: “Yeah.” Before the call ended, C. ALVAREZ said, “One (1),

O', two (2). A'ight. Akron, Ohio, Four (4) ten (10) Lotus Street [PH], uh one (1), O', two (2).”



                                                15
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 16 of 36

                                                                                   1:21-mj-057 to -064 TMD


Based on my training, knowledge, and experience, including my involvement in this investigation,

I believe that C. ALVAREZ confirmed in vague, coded language the address to which C.

ALVAREZ mailed Ohio Package 3.

       43.     On October 29, 2020, at approximately 12:47 p.m., Ohio Package 3 was delivered.

       44.     On the same day, at approximately 5:10 p.m., FLOYD exited Apartment 102,

opened a mailbox, retrieved a white envelope, and eventually returned to Apartment 102 with the

white envelope.

       45.     Based on my training, knowledge, and experience, including my involvement in

this investigation, (i) FLOYD (a) was the intended recipient of Ohio Package 3; and (b) retrieved

Ohio Package 3 from Apartment 102’s mailbox; and (ii) Ohio Package 3 contained narcotics.

                               Narcotics Payments to C. ALVAREZ

       46.     During the Initial Wiretap, investigators learned that C. ALVAREZ also provided

a narcotics customer with information for a cash app account—“$sweetness8225—believed to be

maintained by GANN, to deposit payments for narcotics previously supplied by C. ALVAREZ.

Pertinent intercepted communications are as follows:

               a.      On October 24, 2020, at approximately 6:51 p.m. (MST), C. ALVAREZ,

via Target Telephone 2, received an incoming call from Unknown Male (“UM”), via (717) 710-

1543. Here is an excerpt of their discussion:

       C. ALVAREZ: Yo?

       UM: Yo, yo, uhm...yeah man, this nigga, I gotta [sic] fire [PH] him. He sometimes-

       motherfuckers tell you want you want to hear, that’s the...but, here is the thing. He

       had called me back like an hour later, he was like, it got like a harsh...like, taste to

       it.



                                                 16
         Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 17 of 36

                                                                            1:21-mj-057 to -064 TMD




        Based on information obtained during the course of this investigations, as well as my,

training, knowledge, and experience, I believe that C. ALVAREZ previously supplied UM with

narcotics; and UM in vague, coded language provided C. ALVAREZ with feedback about those

narcotics’ quality (i.e., “It got like a harsh...like taste to it.”)

                 b.      On November 2, 2020, at approximately 12:22 p.m. (MST), C. ALVAREZ,

via Target Telephone 2, received an incoming telephone call from UM, via (717) 710-1543. Here

is an excerpt of their discussion:

        C. ALVAREZ: You-you busy?

        UM: A little-a-a-little bit. I gotta take her to work.

        C. ALVAREZ: A’ight, ‘c-‘cause-a’ight. I need ‘ju to send me fifteen-hunnit,

        (1,500), bro’-bro’.

        UM: A’ight. How I’mma do that?

        C. ALVAREZ: [PAUSE] Western Union, CashApp, or Zelle.


        Based on information obtained during the course of this investigation, as well as my

training, knowledge, and experience, I believe that, in vague, coded language (i) C. ALVAREZ

requested UM to pay soon a minimum amount of $1,500.00—(i.e., fifteen-hunnit”)—towards

UM’s narcotics debt owed to C. ALVAREZ; (ii) UM agreed to do so—(i.e., “A’ight”); (iii) UM

inquired how C. ALVAREZ wanted UM to make the narcotics payment—(i.e., “How I’mma do

that”); and (iv) C. ALVAREZ instructed the UM to use any of the following currency transfer

services—(i.e., Western Union, CashApp, Zelle).

                 c.      On November 2, 2020, between approximately 12:25 p.m. and 12:28 p.m.

(MST), C. ALVAREZ, via Target Telephone 2, sent two outgoing text messages to UM, via



                                                      17
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 18 of 36

                                                                                 1:21-mj-057 to -064 TMD


(717) 710-1543, that read: “$sweetness8225,” and “Jennifer Jean gann,” respectively. Based on

investigators’ training, knowledge, and experience, including their experience in this investigation,

investigators believe that C. ALVAREZ texted “$sweetness8225,” to the UM to identify the

profile name of the Cash App account where C. ALVAREZ wanted the UM to deposit the

$1,500.00 narcotics payment, and sent the follow-up text “Jenifer Jean gann,” to identify the

individual who maintained that account: GANN.

       d.        On the next day, at approximately 12:43 p.m. (MST), C. ALVAREZ, via Target

Telephone 2, made an outgoing telephone call to GANN, via (602) 503-8502. 5 Here is their full

discussion:

       C. ALVAREZ: Hello, baby.

       GANN: We don't got no cash, babe.

       C. ALVAREZ: Babe, you call for that, babe?

       GANN: Well I'm telling you. Are you gonna [sic] have them send something?

       C. ALVAREZ: Babe, you calling for that, baby?

       GANN: A'right. a'right, I'm almost there.

       C. ALVAREZ: A'right.

       GANN: I just-


       Based on my training, knowledge, and experience, including my involvement in this

investigation, investigators believe in vague, coded language, that (i) GANN (a) told C.

ALVAREZ that GANN has not received the expected narcotics payments through GANN’s Cash

App account; and (b) requested that C. ALVAREZ contact the individuals whom C. ALVAREZ



       5
           Jennifer J. Gann is listed as the subscriber for (602) 503-8502.


                                                  18
       Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 19 of 36

                                                                             1:21-mj-057 to -064 TMD


supplies with narcotics to pay their drug debt owed to C. ALVAREZ, so GANN and C.

ALVAREZ could have money; (ii) C. ALVAREZ expressed his displeasure with GANN

discussing narcotics-related matters over the telephone; and (iii) GANN advised C. ALVAREZ

that GANN was near C. ALVAREZ’s location.

                             GANN and FLOYD: Ohio Package 4

       47.    On November 3, 2020, at approximately 1:45 p.m. (MST), approximately one hour

after GANN asked C. ALVAREZ to contact those whom C. ALVAREZ supplied with narcotics

to pay their narcotics debt, investigators observed C. ALVAREZ, carrying what appeared to be a

plastic shopping bag, and GANN exit C. ALVAREZ and GANN’s residence. GANN entered the

driver’s seat of C. ALVAREZ’s Vehicle, and C. ALVAREZ entered the front passenger seat of

C. ALVAREZ’s Vehicle. Shortly after, GANN, driving C. ALVAREZ’s Vehicle, left that area.

       48.    Investigators followed C. ALVAREZ’s Vehicle, but they eventually lost sight of

C. ALVAREZ’s Vehicle during surveillance. However, at approximately 2:48 p.m. (MST),

GPS/PLI data reflected that Target Telephone 1 was in the area of 8155 N Canyon Highway,

Phoenix, Arizona, 85021.

       49.    Investigators traveled to the Washington Post Office located at 8155 N. Canyon

Highway, Phoenix, Arizona 85021 (“Washington Post Office”) and observed C. ALVAREZ’s

Vehicle parked in the Washington Post Office’s parking lot. And an Arizona Postal Inspector

observed C. ALVAREZ at the USPS customer counter of the Washington Post Office.

       50.    GANN mailed a Priority Mail Express parcel to 410 Locust Street, Apartment 102,

Akron, Ohio, 44307 with the following characteristics: (1) a return address in Phoenix, Arizona;

(2) no association between sender’s and recipient’s last name and addresses; and (3) weighed

approximately five ounces (hereinafter referred to as “Ohio Package 4”).



                                              19
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 20 of 36

                                                                                   1:21-mj-057 to -064 TMD


       51.     The following is an image of GANN at the transaction counter from the CCTV

footage of the Washington Post Office’s counter area:




       52.     Later on Ohio Package 4’s mailing date, C. ALVAREZ, via Target Telephone

1, made an outgoing telephone call to FLOYD, via (330) 880-1760. During that call, C.

ALVAREZ said, “Yeah, that's in the air,” and subsequently followed up, “You heard me?”

FLOYD responded, “Si.” Based on my training, knowledge, and experience, including my

involvement in this investigation, I believe that (i) C. ALVAREZ in vague, coded language,

confirmed that the narcotics inside of Ohio Package 4 were mailed to 410 Locust Street,

Apartment 102, Akron, Ohio, 44307, for FLOYD; and (ii) FLOYD acknowledged that he

understood.

       53.     On the next day, at approximately 1:35 p.m. (MST), C. ALVAREZ, via Target

Telephone 1, placed an outgoing telephone call to FLOYD, via (330) 880-1760. During their

call, FLOYD said, “Man, they are trying to find the package. That motherfucker never even made

it here, man. . . . .So, now they trying to track down the damn whole package.” C. ALVAREZ

then asked, “So, how is it hittin' the alert and all that?” FLOYD replied, “Hitin' the alert. . . . But


                                                  20
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 21 of 36

                                                                            1:21-mj-057 to -064 TMD


one of this other carriers got it.” C. ALVAREZ then said, “Yeah, of course, my nigga.” Based

on my training, knowledge, and experience, as well as information obtained during the course of

this investigation, I believe that, in vague, coded language, (i) FLOYD (a) told C. ALVAREZ

that Ohio Package 4 had not arrived yet; and (b) USPS postal workers were trying to locate Ohio

Package 4.

       54.     On November 5, 2020, United States Magistrate Judge Burke issued a warrant,

authorizing the search of Ohio Package 4 (hereinafter referred to as the “Ohio November 5, 2020

warrant”). On the same day, investigators searched Ohio Package 4 pursuant to the Ohio

November 5, 2020 and recovered 200 light blue/green pills, containing fentanyl and weighing

approximately 21 grams in the aggregate, from inside Ohio Package 4. Of note, those pills bear

“M” as an impression marking on one side of them and the number “30” as an impression marking

on the other side of them.

                             C. ALVAREZ: New Jersey Package 1

       55.     In the Washington Post Office shortly after GANN mailed Ohio Package 4, C.

ALVAREZ mailed a Priority Mail Express parcel to 126 Clifton Place, Apartment 1008, Jersey

City, New Jersey, 07304, with the following characteristics: (1) a return address in Phoenix,

Arizona; (2) no association between the sender’s and recipient’s names and addresses; and (3)

weighed approximately five ounces (hereinafter referred to as “New Jersey Package 1”).

       56.     The following is an image of C. ALVAREZ at the transaction counter from the

CCTV footage of the Washington Post Office’s counter area:




                                              21
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 22 of 36

                                                                               1:21-mj-057 to -064 TMD




       57.     On November 6, 2020, Honorable Michael T. Morrissey, United States Magistrate

Judge for the District of Arizona, issued a warrant, authorizing the search of New Jersey Package

1 (hereinafter referred to as the New Jersey November 6, 2020 warrant”). On the same day,

Arizona Postal Inspectors searched New Jersey Package 1 and recovered approximately 200 light

green pills—that field-tested positive for Acetaminophen—from inside New Jersey Package 1.

Of note, those pills bear “M” as an impression marking on one side of them and the number “30”

as an impression marking on the other side of them. The drug analysis for those pills are pending.

                     C. ALVAREZ, A. ALVAREZ, REYES, and MIDDLETON:
                                  The New York Packages

       58.     During the Second Wiretap, investigators learned about an approximately two

kilogram quantity of cocaine transaction involving C. ALVAREZ and MIDDLETON as well as

the shipment of the same involving A. ALVAREZ and REYES.

       59.     On December 7, 2020, at approximately 4:43 p.m. (MST), C. ALVAREZ, via

Target Telephone 2, received an incoming call from MIDDLETON, via (602) 367-0956. 6 Here

is an excerpt of their discussion:


       6
         As discussed infra Paragraph 69, law enforcement seized the cellular telephone assigned
call number (602) 367-0956 that belonged to MIDDLETON from the couch on the ground floor
of the New York Packages’ delivery.
                                               22
       Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 23 of 36

                                                                              1:21-mj-057 to -064 TMD


       MIDDLETON: Yeah, what I was trynna [sic] say, Chi, call your boy to see if he's

       good because I'm trynna fuck with these niggas. These niggas got me stressed out over that

       little two-fifty (250), you know?

       C. ALVAREZ: Yeah. [BACKGROUND: UC VOICE][VOICES OVERLAP].

       MIDDLETON: Damn, man. Let's see if we got options. 'Cause if it wasn't for

       homie I wouldn't even be ready, you know?

       C. ALVAREZ: Yeah.

       MIDDLETON: Yeah, let's see if they- if they Gucci. Let's see if- what they number- if

       not...

       C. ALVAREZ: Alright, I'm wondering if I could call now.

       MIDDLETON: And yeah, two (2). Just see what the number is or, you know?

       C. ALVAREZ: Yeah. [VOICES OVERLAP]

       MIDDLETON: I don't really wanna [sic] deal with them with these numbers they talkin'

       'bout. They not playing fair. These niggas not respecting every time I come, I'm coming up

       more, more, and more, you know?

       C. ALVAREZ: [BACKGROUND: UC VOICE] Yeah.

       MIDDLETON: Ain't respecting shit, so. [PAUSE] Let's check. But, I'm here, bro'.

       C. ALVAREZ: A'ight.

       Based on my training, knowledge, and experience, including my experience in this

investigation, I believe that, in vague, coded language, (1) MIDDLETON (i) asked C.

ALVAREZ to contact narcotics suppliers for quotes for the narcotics that MIDDLETON wanted

to purchase for distribution; and (ii) MIDDLETON expressed her dissatisfaction with the price

quoted for the amount of narcotics that MIDDLETON was purchasing—(i.e., “I don’t really



                                               23
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 24 of 36

                                                                                1:21-mj-057 to -064 TMD


wanna [sic] deal with them with these numbers they talkin’ bout. They not playing fair.”); and

(iii) MIDDLETON believed she should receive a lower price for the narcotics due to

MIDDLETON continually purchasing additional narcotics—(i.e., “I’m coming up more, more,

and more”); and (2) C. ALVAREZ agreed to do as MIDDLETON requested.

       60.     On December 7, 2020, at approximately 4:50 p.m. (MST), C. ALVAREZ, via

Target Telephone 2, made an outgoing telephone call to MIDDLETON, via (602) 367-0956.

Here is an excerpt of their discussion:

       C. ALVAREZ: Uh, I'm waiting for a call back from the homie and then I just finished

       speaking to uh, Ice Cream Man.

       MIDDLETON: And what he talkin' 'bout?

       C. ALVAREZ: He said thir- he said thirty-four (34). He know for sure it's- it's- it's a

       hundred (100%) percent- it's a hundred (100%) percent- it could float and it could melt.

       [VOICES OVERLAP]

       MIDDLETON: That's what we gotta [sic] make sure, 'cause that's what these niggas think-

       that somebody on them that like- yo, I'm telling you, I'm a little mad. I'm stressed, bro'.

       Super stressed, but I'm with you, you know?

       C. ALVAREZ: Yeah.

       MIDDLETON: Yeah, I tell- I gotta chop it with you, soon as I pull up.

       Based on investigators’ training, knowledge, and experience, including their experience

during the course of this investigation, investigators believe that C. ALVAREZ, in vague, coded

language, (i) confirmed with MIDDLETON that C. ALVAREZ spoke with a narcotics supplier,

who provided a quote—(i.e., thirty-four)—for the narcotics that MIDDLETON wanted to

purchase for distribution; and (ii) confirmed the quality of those narcotics—(i.e., “it could float



                                                24
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 25 of 36

                                                                                   1:21-mj-057 to -064 TMD


and it could melt.”). Based on my training, knowledge, and experience, including my experience

during the course of this investigation, I further believe that MIDDLETON stated that

MIDDLETON and C. ALVAREZ (i) must ensure that those narcotics are of the quality that they

desired—(i.e., “That’s what we gotta [sic] make sure”); and (ii) will discuss MIDDLETON and

C. ALVAREZ’s narcotics trafficking activities further in person—(i.e, “I gotta chop it with you,

soon as I pull up.”).

       61.     On December 9, 2020, pole camera footage reflects that, between approximately

12:41 and 12:43 p.m. (MST), REYES and A. ALVAREZ exited 2323 N. 39th Avenue, Phoenix,

Arizona 85009 (“2323 N. 39th Avenue”), enter a dark sedan, and drove away from 2323 N. 39th

Avenue. The pole camera footage further reflects that, a little over thirty minutes later, (i) the dark

sedan (a) returned and (b) was parked in the shared driveway of 2323 N. 39th Avenue and 2325

N. 39th Avenue, Phoenix, Arizona 85009; and (ii) REYES and A. ALVAREZ exited the dark

sedan. The pole camera footage also reflects that A. ALVAREZ (i) subsequently removed at least

two empty brown boxes from the passenger area of the dark sedan; and (ii) carried the empty

brown boxes into 2323 N. 39th Avenue.

       62.     On the same day, pole camera footage reflects that, between approximately 1:45

p.m. and 1:48 p.m. (MST), A. ALVAREZ, carrying a total of two boxes one at a time, and

REYES, carrying one box, exited 2323 N. 39th Avenue; walked to the dark sedan parked on the

west side of 2323 N. 39th Avenue; and placed those boxes into the dark sedan. The pole camera

footage further reflects that, at approximately 1:48 p.m. (MST), MIDDLETON exited 2323 N.

39th Avenue; A. ALVAREZ, REYES, and MIDDLETON eventually entered the dark sedan;

and the dark sedan departed from the west side of 2323 N. 39th Avenue.




                                                  25
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 26 of 36

                                                                            1:21-mj-057 to -064 TMD


       63.     At approximately 2:07 p.m. (MST), REYES, carrying two boxes, and A.

ALVAREZ, carrying one box, entered the Osborn Post Office located at 3905 North Seventh

Avenue, Phoenix, Arizona 85013 (“Osborn Post Office”).

       64.     Additionally, between approximately 2:31 p.m. (MST) and 2:39 p.m. (MST),

REYES handed two Priority Express Mail parcels destined for 116-50 Lincoln Street, South

Ozone Park, New York, 11420 (hereinafter referred to as the “New York Packages”) to a USPS

associate at the transaction counter for shipment and paid shipping costs of the New York

Packages; and (ii) A. ALVAREZ obtained the change from that cash transaction.

       65.     The following on the left is an image of A. ALVAREZ and REYES, waiting

together with boxes, from the CCTV footage of the Osborn Post Office while the following on the

right is an image of A. ALVAREZ and REYES at the transaction counter from the CCTV footage

of the Osborn Post Office:




       66.     During the Second Wiretap, C. ALVAREZ followed up on the New York

Packages.    For instance, on December 11, 2020, at approximately 2:13 p.m. (MST), C.

ALVAREZ, via TT-2, made an outgoing to telephone call to MIDDLETON, via (602) 367-

0956. Here is an excerpt of their discussion:

       C. ALVAREZ: That shit in hand?


                                                26
       Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 27 of 36

                                                                                   1:21-mj-057 to -064 TMD


       MIDDLETON: Nah, it's- it's still saying, it ain't say, "Out for delivery," yet. It- it say it's
       on that side, though.

       Based on information obtained during the course of this investigation, as well as my

training, knowledge, and experience, I believe in vague coded language (i) C. ALVAREZ called

MIDDLETON to determine if the New York Packages had been delivered (i.e., “That shit in

hand”); and (ii) MIDDLETON (a) confirmed that the New York Packages had not been

delivered; and (b) indicated that MIDDLETON, or someone at MIDDLETON’s direction,

checked the New York Packages’ delivery status.

       67.    On December 14, 2020, Honorable Lois Bloom, United States Magistrate Judge for

the Southern District of New York, issued a warrant, authorizing the search of the New York

Packages (hereinafter referred to as the “December 14, 2020 warrant”). On the same day, Postal

Inspectors searched the New York Packages pursuant to the December 14, 2020 warrant and

recovered approximately one kilogram of cocaine in each of the New York Packages.

       68.    On December 15, 2020, United States Magistrate Judge Bloom issued two

warrants—one, authorizing the tracking of the New York Packages (“December 15, 2020 tracking

warrant”); and two, authorizing the search of premises in which the New York Packages were

opened (“December 15, 2020 residential warrant”). Later on the same day, at approximately 4:12

p.m. (EST), USPIS, Homeland Security Investigations, and the New York City Police Department

conducted a controlled delivery at the New York Packages’ delivery address. During the delivery,

a USPIS Inspector, working in an undercover capacity, delivered the New York Packages to

MIDDLETON at the front door of the New York Packages’ delivery address, although

MIDDLETON does not rent or own the residence.

       69.    After receiving an alert from one of the trip devices installed inside of the New

York Packages, pursuant to the December 15, 2020 tracking warrant, law enforcement entered

                                                 27
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 28 of 36

                                                                                  1:21-mj-057 to -064 TMD


the New York Packages’ delivery address pursuant to the December 15, 2020 residential warrant.

During the December 15, 2020 residential warrant execution, law enforcement observed

MIDDLETON on the ground floor. Among the items that law enforcement seized was a black

Samsung Galaxy, Model No. SM-A015AZ, bearing IMEI No. 351721112380809, belonging to

MIDDLETON (“MIDDLETON’s cellphone”) from the New York Packages’ delivery address.

        70.    On December 29, 2020, Honorable Thomas M. DiGirolamo, United States

Magistrate Judge for the District of Maryland, issued a warrant authorizing the search of, inter alia,

MIDDLETON’s cellphone.

        71.    During a search of MIDDLETON’s cellphone, investigators learned that

MIDDLETON’s cellphone is assigned the cellular telephone assigned call number (602) 367-

0956.

        72.    Investigators also discovered during the search of MIDDLETON’s cellphone that,

(i) at approximately 1:08 p.m. (MST), on the day immediately after C. ALVAREZ followed up

with MIDDLETON about New York Packages’ delivery status, REYES, via (843) 694-9763, 7

provided MIDDLETON, via (602) 367-0956, with a photograph of the USPS receipt containing

the tracking numbers for the New York Packages; and (ii), on December 15, 2020, at

approximately 10:22 a.m. (MST) REYES, via (843) 694-9763, sent the following instant message

to MIDDLETON, via (602) 367-0956: “Good morning, says out for delivery.” Based on my

training, knowledge, and experience, including my involvement in this investigation, I believe that


        7
          Investigators were able to determine that REYES used (843) 694-9763 based on the
following: (1) Investigators determined that a comparison of the Arizona driver’s license
photograph of Millie Reyes, as well as other information obtained during the course of this
investigation, and the image from CCTV footage of the New York Packages’ mailer discussed
supra are the same person: REYES; (2) MIDDLETON’s cellphone received a photograph of the
USPS receipt containing the tracking numbers for the New York Packages; and (3) (843) 694-
9763 is listed under Millie, the first name of REYES, in MIDDLETON’s cellphone.


                                                 28
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 29 of 36

                                                                                1:21-mj-057 to -064 TMD


REYES alerted MIDDLETON that the New York Packages containing approximately two

kilograms of cocaine would be delivered that day.

       73.     Investigators further learned, on December 15, 2020, at approximately 2:46 p.m.

(MST) that MIDDLETON received an incoming call from A. ALVAREZ, via (602) 644-6144, 8

lasting for 0 seconds.     Based on my training, knowledge, and experience, including my

involvement in this investigation, I believe that, based on the timing of the communication, A.

ALVAREZ contacted MIDDLETON to follow up about MIDDLETON’s receipt of the New

York Packages containing approximately two kilograms of cocaine.

       74.     Based on information obtained during the course of this investigation, as well as

my training, knowledge, and experience, I believe that MIDDLETON (i) traveled to Phoenix,

Arizona, to coordinate a multi-kilogram cocaine transaction; (ii) was the intended recipient of the

approximately two kilograms of cocaine seized from the New York Packages; and (iii) was at the

New York Packages’ delivery address to (a) oversee the delivery of the New York Packages’;

and (b) take custody of the approximately two kilograms of cocaine that were originally inside of

the New York Packages.

                                      The Target Premises

       75.     Target Telephone 3 is subscribed to RANSOME, and the Target Premises is

listed as the subscriber’s address.

       76.     During the Initial Wiretap, RANSOME discussed narcotics belonging to C.

ALVAREZ that C. ALVAREZ intended to supply to A. ALVAREZ, and were stolen from the

Target Premises.      Specifically, on October 23, 2020, at approximately 9:50 a.m. (EST),



       8
        A Square, Inc. subpoena return for an account maintained by A. ALVAREZ identified
(602) 644-6144 as the telephone number for A. ALVAREZ.


                                                29
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 30 of 36

                                                                                   1:21-mj-057 to -064 TMD


RANSOME, via Target Telephone 3, received an incoming telephone call from Jack Peele, via

(813) 543-7178. 9 Here is an excerpt of their discussion:

       RANSOME: So, when I spoke to him the other day. I got a little five thousand (5,000) for
       him. I'm like...

       PEELE: Uh-huh.

       RANSOME: "Nigga, you took all the fucking work." I said, nigga left me with a thousand
       pills. I said, "After I pay my bills, and if I send you five thousand dollars, nigga. I'm broke.
       You think I'm about to be broke? [U/I], nigga. . . .

       RANSOME: So, he had bought them pills for Antoine. Right?

       RANSOME: [U/I] Antoine get the pills [U/I]. So, when they broke into my crib, they stole
       all that shit.

       PEELE: Right.

       RANSOME: This nigga thought, this niggas was thinking probably, 'cause to tell you the
       truth, he got [U/I] between the lines. He probably thought I robbed him. He like, "Yo. You
       got over." "Got over?" I said, "Nigga, I took the biggest lost. Fuck is you talking about?"

       PEELE: Oh, he's saying like you set up the robbery [LAUGHS]...

       Based on information obtained during the course of this investigation, as well as my

training, knowledge, and experience, I believe in vague, coded language RANSOME vented to

PEELE about C. ALVAREZ (i) leaving RANSOME with 1,000 fentanyl pills only; (ii)

requesting RANSOME to send C. ALVAREZ $5,000.00 in drug proceeds, which would leave

RANSOME without any money after RANSOME paid RANSOME’s bills; and believing that




       9
         Law enforcement identified (813) 543-7178 as belonging to PEELE through, in part, a
Walmart money transfer transaction that PEELE sent to C. ALVAREZ on April 6, 2020.
Investigators obtained records from Walmart that confirmed that, on April 6, 2020, at
approximately 5:54 p.m., PEELE sent C. ALVAREZ a $200.00 money transfer from a Walmart
located at 1355 E Lehman Street Lebanon, Pennsylvania 17046 (“Lebanon Walmart”). The
primary photo ID type for the $200.00 money transfer transaction sent by PEELE to C.
ALVAREZ matches PEELE’s Pennsylvania driver’s license number.
                                                 30
       Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 31 of 36

                                                                                 1:21-mj-057 to -064 TMD


RANSOME played a part in the fentanyl pills, including those belonging to C. ALVAREZ that

C. ALVAREZ intended to supply to A. ALVAREZ, being stolen from the Target Premises.

       77.      During the Initial Wiretap, Target Telephone 3 regularly pinged overnight in the

vicinity of the Target Premises.

       78.      On November 9, 2020, a non-fatal overdose victim reported to the Hagerstown

Police Department that the victim purchased drugs from Ivan Ransome of 42 East Avenue,

Apartment 1E.

       79.      As recent as January 4, 2021, I observed RANSOME’s vehicle—2014 silver

Mercedes Benz bearing Virginia license plate number 31752HM and Vehicle Identification

Number WDDSJ4GBXEN106606, registered to Ivan A. Ransome, 32 E Washington Street,

Apartment 1, Hagerstown, Maryland, 21740—parked in the rear of the Target Premises.

       80.      As recent as January 8, 2021, at approximately 11:38 a.m., investigators observed

RANSOME exit the front entrance of 42 East Avenue, Hagerstown, Maryland 21740—the

building in which the Target Premises is located—and proceeded directly to RANSOME’s

vehicle that was located at the curb directly across the street from the Target Premises; enter

RANSOME’s vehicle; and drive away.

                                            Conclusion

       81.      Based on the foregoing, your affiant submits that there is probable cause to believe

that C. ALVAREZ, GANN, A. ALVAREZ, REYES, FLOYD, MIDDLETON, and

RANSOME are engaging in drug trafficking activities in violation of 21 U.S.C. § 846; and (ii) the

Target Premises contains fruits, evidence, and instrumentalities of drug trafficking activities,

including those items listed in Attachment B.




                                                 31
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 32 of 36

                                                                                1:21-mj-057 to -064 TMD


       82.     Accordingly, your Affiant respectfully requests the issuance of the requested

criminal complaints and arrest warrants. Your Affiant further requests a search warrant for the

Target Premises, as fully described in Attachment A, for the items listed in Attachment B, which

constitute evidence, fruits, and instrumentalities of drug trafficking activities in violation of 21

U.S.C. §§ 841(a)(1), 843(b), and 846, and the seizure of the items listed in Attachment B.

                                                 p       y submitted,,
                                              Respectfully


                                              Derek Starliper, Inspecto
                                                               Inspector
                                              U.S. Postal Inspection Service

Affidavit submitted by e-mail and attested
                                         ed to me as accurate by telephone co
                                                                           consistent
                                                                            ons     n with Fed. R.
                                                                             n isteent          R
Crim. Proc. 4(d), 4.1, and 41(d)(3) this ____
                                         _____ day of
                                                   of January,
                                                      J nuary, 2021
                                                      Ja

                                              ____________________________________
                                              __
                                               ___
                                                 ____
                                                   _ __
                                                      _ ___________
                                                                 ______________________
                                                                 __
                                              Honorable
                                              H          Thomas M
                                                     bl Th       M. DiGi
                                                                     DiGirolamo
                                                                           l
                                              United States Magistrate Judge




                                                32
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 33 of 36

                                                                              1:21-mj-057 to -064 TMD


                             Attachment A: The Target Premises

       The property to be searched is 42 East Avenue, Apartment 1E, Hagerstown, Maryland,

21740 (hereinafter referred to as the “Target Premises”). The building containing the Target

Premises is described as follows: a three-story painted brick apartment building. The front entry

door to the building is glass with brown trim. The number “42” is affixed to a porch column in

the front of the building.

       Photographs of the building containing the Target Premises are as follows:
       Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 34 of 36

                                                                             1:21-mj-057 to -064 TMD


       The apartment door for the Target Premises is inside the building on the first floor. The

door to the Target Premises is brown with a glass window, and has a black metal mailbox on the

front of the door with the label “APT 1E.”

       Photographs of the door to the Target Premises are as follows:
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 35 of 36

                                                                                1:21-mj-057 to -064 TMD


                Attachment B: Items to be Seized From the Target Premises

       This warrant authorizes the search and seizure of items relating to the violations of 21

U.S.C. §§ 841, 843(b), and 846, by Ivan Augustus Ransome and his known and unknown co-

conspirators, including, but not limited to, the following:

       1.      Controlled substances.

        2.      Records of narcotics transactions, including, but not limited to, books; ledgers;
receipts; notes; pay and owe sheets; and other papers relating to the manufacture, transportation,
possession, and distribution of controlled substances or the receipt and disposition of proceeds
derived from the sale of illegal narcotics.

        3.       Financial records and other documents reflecting narcotics-trafficking activity or
the disposition of narcotics proceeds, including, but not limited to, financial instruments; stocks;
bonds; bank checks; cashier’s checks and receipts for such checks; Western Union receipts; money
orders; money order receipts; credit card records; pre-paid credit cards; green dot cards; vehicle
registrations; real estate records; income tax returns and any documentation relating to the payment
of any income tax; mail and contract mail carrier records; documentation and receipts relating to
any safe deposit boxes; keys to safe deposit boxes; documentation and receipts relating to any
storage facilities; keys to those storage facilities; devices capable of counting large sums of
currency; and any other documents or evidence of financial transactions involving the receipt and
disposition of the proceeds of illegal narcotics sales.

        4.      Records that identify other co-conspirators, including, but not limited to: address
books; telephone books; rolodexes; telephone bills and records; records of telephone calls recorded
in writing; notes reflecting telephone and pager numbers or papers which reflect names, addresses,
and telephone numbers of suspected co-conspirators; photographs, including still photos,
negatives, movies, slides, video tapes, and undeveloped film; and audiotape recordings of
conversations, including those made over telephone answering machines.

        5.     Records of travel including, but not limited to, tickets; transportation schedules;
passports; automobile rental records; motel/hotel receipts; and any notes and other receipts related
to travel.

        6.     Indicia of occupancy, residency, rental, control, and/or ownership of the premises,
including, but not limited to, keys; photographs; deeds; mortgages; lease agreements; rental
receipts; canceled checks; bills; titles; and registration documents.

        7.      Drug paraphernalia, including, but not limited to, digital scales; plastic bags; gel
caps; vials; cutting agents (i.e. Mannitol and Quinine); metal pressing devices for compressing
controlled substances; razors; kilogram wrappers; and other items used in the preparation and
packaging of controlled substances.
        Case 1:21-cr-00259-CCB Document 1-1 Filed 01/13/21 Page 36 of 36

                                                                                1:21-mj-057 to -064 TMD


       8.      United States currency or currency equivalents.

      9.     Suitcases; file cabinets; or other locked or unlocked containers; hidden
compartments that may contain any of the items listed in Nos. 1 – 7; and the contents thereof.

       10.     Locked or unlocked safes (and law enforcement officers may drill the same).

       11.    Cellular telephones and related records; pagers and personal digital assistants and
the numbers stored inside those devices; and devices capable of recording incoming telephone
numbers and the numbers stored within those devices.

        12.    With respect to the search of the information provided pursuant to this warrant, law
enforcement personnel will make reasonable efforts to use methods and procedures that will locate
and expose those categories of files, documents, communications, or other electronically stored
information that are identified with particularity in the warrant while minimizing the review of
information not within the list of items to be seized as set forth herein, to the extent reasonably
practicable. If the government identifies any seized communications that may implicate the
attorney-client privilege, law enforcement personnel will discontinue its review and take
appropriate steps to segregate all potentially privileged information so as to protect it from
substantive review. The investigative team will take no further steps regarding any review of
information so segregated absent further order of the court. The investigative team may continue
to review any information not segregated as potentially privileged.

No electronic devices seized from the Target Premises will be searched until further
authorization from the Court, and according to protocol approved by the Court.
